Citation Nr: 9911106	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-05 116	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for service 
connection for malignant neoplasm of the genitourinary 
system.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



FINDINGS OF FACT

1.	The veteran in this case served multiple periods of 
active duty from July 1933 to September 1962.

2.	On February 12, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, North 
Little Rock, Arkansas, that the veteran died on 
February [redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302 (1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).









ORDER

The appeal is dismissed.




		
      HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals






